United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2008
Issued: April 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant, through his attorney, filed a timely appeal from a June 20,
2008 nonmerit decision of the Office of Workers’ Compensation Programs denying his untimely
request for reconsideration and finding that it failed to establish clear evidence of error. Because
more than one year has elapsed between the most recent merit decision dated March 23, 2005
and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and failing to establish clear evidence of error.
FACTUAL HISTORY
On August 8, 2003 appellant, then a 39-year-old air traffic control specialist, filed a
traumatic injury claim alleging that on that date he sustained an emotional condition as a result of

receiving a threatening document in his box. The Office accepted the claim for a single episode
of a major depressive disorder. Appellant stopped work on August 8, 2003 and did not return.1
In a March 11, 2004 work capacity evaluation form, Dr. Kamou Moyenda, a treating
psychiatrist, found that appellant was capable of working an eight-hour day beginning
June 1, 2004. In a report dated March 11, 2004, Dr. Moyenda noted that, as a result of
appellant’s post-traumatic stress disorder, he had decreased attention span and concentration. He
released appellant to work beginning June 1, 2004 with no restrictions.
On December 9, 2004 the Office referred appellant to Dr. Ali Ahmadi, a Board-certified
psychiatrist, for a second opinion evaluation. On December 13, 2004 Dr. Ahmadi reviewed the
medical and factual evidence and set forth findings on examination. He found that appellant’s
depression had not resolved but he was capable of performing his usual employment duties.
Dr. Ahmadi also concluded that appellant had no restrictions or ongoing limitation due to his
accepted condition.
On February 16, 2005 the Office issued a notice of proposed termination of wage-loss
benefits, which was finalized and became effective on March 23, 2005.
On March 28 and June 4, 2008 appellant’s attorney requested reconsideration of the
March 23, 2005 decision. Appellant submitted a May 13, 2008 report from Dr. Ronnie Blount, a
treating physician, who diagnosed post-traumatic stress disorder and major depression which he
attributed to the August 8, 2003 employment injury. Dr. Blount concluded that appellant was
totally disabled due to this condition.
By decision dated June 20, 2008, the Office denied appellant’s request for review on the
grounds that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.3 To be entitled to a merit review of an Office decision denying
or terminating a benefit, a claimant must file his or her application for review within one year of
the date of that decision.4 The Board has found that the imposition of the one-year limitation

1

The record shows that appellant had a heart attack on February 1, 2004.

2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 10.605.

4

Id. at § 10.607(a).

2

does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.5
Title 20 of the Code of Federal Regulations, section 10.607(b) provides that the Office
will consider an untimely application only if it demonstrates clear evidence of error by it in its
most recent merit decision. To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office. The evidence must be positive,
precise and explicit and must manifest on its face that it committed an error. Evidence which
does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.6 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion. This entails a limited
review by the Office of how the evidence submitted with the reconsideration request bears on the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of it. To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision. The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office such that it abused its discretion in denying merit review in the
face of such evidence.7
ANALYSIS
The Office accepted that on August 8, 2003 appellant sustained a single major depressive
episode as a result of receiving a threatening document in a box. In a March 11, 2004 report,
Dr. Moyenda, an attending psychiatrist, advised that appellant was capable of working an eighthour day beginning June 1, 2004. In a December 13, 2004 report, Dr. Ahmadi, a second opinion
Board-certified psychiatrist, concluded that appellant was capable of performing his usual
employment duties. In a March 23, 2005 decision, the Office terminated appellant’s entitlement
to wage-loss compensation effective that day.
The Board finds that the Office properly determined that appellant filed an untimely
request for reconsideration. Appellant’s reconsideration request was filed on March 28, 2008,
more than one year after the Office’s March 23, 2005 decision. Therefore, he must demonstrate
clear evidence of error on the part of the Office in issuing this decision.
The Board finds that appellant has not established clear evidence of error on the part of
the Office in its March 24, 2006 decision. Appellant did not submit the type of positive, precise
and explicit evidence which manifests on its face that the Office committed an error.

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104 (1989)

6

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

7

See Alberta Dukes, supra note 6.

3

Appellant submitted a May 13, 2008 report from Dr. Blount, an attending physician, who
diagnosed major depression and post-traumatic stress disorder and found that appellant, was
totally disabled. The medical evidence from Dr. Blount is not sufficient to prima facie shift the
weight of the evidence. He did not provide an accurate factual background, as there is no
discussion as to how the injury occurred. Dr. Blount merely noted the date of the August 8, 2003
incident without any description as to what occurred. He advised that appellant was totally
disabled due to depression and post-traumatic stress disorder resulting from an August 8, 2003
incident without providing any medical rationale in support of his stated conclusion. The Board
notes that even if Dr. Blount were to provide an opinion sufficient to create a conflict with the
second opinion physician Dr. Ahmadi, this would not establish clear evidence of error.8
The evidence submitted by appellant does not raise a substantial question concerning the
correctness of the Office’s March 23, 2005 decision. It properly determined that appellant did
not establish clear evidence of error in that decision.
CONCLUSION
Appellant’s application for reconsideration was untimely filed and failed to show clear
evidence of error.

8

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008); Leon D. Faidley, Jr., 41 ECAB 104 (1989)
(the submission of a detailed well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear evidence of error).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 20, 2008 is affirmed.
Issued: April 2, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

